

Exhibit 10r-6


AMENDMENT NO. 6 TO SUMMARY OF DIRECTOR AND EXECUTIVE OFFICER COMPENSATION


As of November 20, 2006


Section I to Amendment No. 5 to Summary of Director and Executive Officer
Compensation, dated as of May 12, 2006 and filed as Exhibit 10r-5 to Rogers
Corporation quarterly report on Form 10-Q filed with the Securities and Exchange
Commission on May 12, 2006, is hereby amended and restated in its entirety:


I. DIRECTOR COMPENSATION.


The following table sets forth the rates of compensation for non-employee
directors that became effective on April 1, 2006.
 
Annual Retainer
 
Audit Committee Chairperson*
$45,000
Compensation and Organization Committee Chairperson
$42,500
Lead Director*
$50,000
Nominating and Governance Committee Chairperson
$40,000
Finance Committee Chairperson
$40,000
Safety and Environment Committee Chairperson
$38,500
Each Other Non-Employee Director
$35,000

 
* Robert G. Paul, who is Chairperson of the Audit Committee as well as Lead
Director, on an annualized basis, receives an annual retainer of $60,000
($35,000 as a Non-Employee Director, an additional $10,000 as Chairperson of the
Audit Committee, and an additional $15,000 as Lead Director).
 
Board Meeting Attendance Fees
 
Non-Employee Directors $1,500
 
Committee Meeting Attendance Fees
 


Committee Chairpersons     $1,500
Committee Members    $1,000
Telephone Meetings  50% of the fee entitled had the meeting been  held in person
 
 
1

--------------------------------------------------------------------------------

 
Under the 2005 Equity Compensation Plan (the “2005 Plan”), the annual retainer
for non-employee directors is paid semi-annually in shares of Rogers Corporation
(“Rogers”) capital stock, with the number of shares of stock granted based on
their then fair market value (pro-rated to reflect directors joining the Board
after the beginning of the year, as in the case of Carol R. Jensen, who joined
the Board in February 2006). Beginning on January 1, 2007, non-employee
directors can choose to receive their annual retainer in shares of Rogers
capital stock instead of in cash. Stock options are also granted to each
non-employee director twice a year. Currently, such semi-annual stock option
grants are for 2,250 shares (also pro-rated, as in the case of Dr. Jensen) each
with an exercise price equal to the fair market value of a share of Rogers
capital stock as of the date of grant. Such options are immediately exercisable
and expire ten years from the date of grant.
 
On a yearly basis, non-employee directors can choose whether to receive their
meeting fees in cash, stock or a combination thereof. In addition, under Rogers
Voluntary Deferred Compensation Plan for Non-Employee Directors, such
individuals may elect to defer all or a portion of their annual retainer and
meeting fees, regardless of whether such amounts would have been paid in cash or
in Rogers capital stock.
 
For 2006, certain of Rogers’ non-employee directors made the following
elections:
 
Eileen S. Kraus: Receive meeting fees in Rogers stock on a current basis.
 
Gregory B. Howey: Defer receipt of Rogers stock for the annual retainer. Receive
meeting fees in Rogers stock, but defer receipt.
 
William E. Mitchell: Defer receipt of Rogers stock for the annual retainer.
 
Rogers’ other non-employee directors, Leonard M. Baker, Charles M. Brennan, III,
Walter E. Boomer, Edward L. Diefenthal, Leonard R. Jaskol, Carol R. Jensen, and
Robert G. Paul by not making any special election, will receive Rogers stock for
the 2006 annual retainer on a current basis (as will Ms. Kraus) and will receive
their meeting fees in cash on a current basis (as will Mr. Mitchell).
 


 
2

--------------------------------------------------------------------------------

 
 

